Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-24 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 13-24: in claim 13, “a transparent or translucent thermoplastic composition containing a) thermoplastic polymer, wherein aromatic polycarbonate is present as thermoplastic polymer, b) 10 - 2500 ppm of one or more phosphorus-based stabilizers, selected from the group consisting of phosphates, phosphites, phosphonites, phosphines and mixtures thereof, c) 200 ppm to 4500 ppm of one or more branched aliphatic hydrocarbons, wherein squalane is present as branched aliphatic hydrocarbon, d) 100 ppm to 4000 ppm of one or more demolding agents based on a fatty acid ester, e) 0 ppm to 1000 ppm of one or more phenolic antioxidants, f) 0 ppm to 6000 ppm of one or more UV absorbers and g) 0 ppm to 50 000 ppm of one or more further additives, wherein the reported amounts in ppm are in each case based on the total weight of thermoplastic polymer of component a.”
JP5655657B2 discloses, in examples1-3, polycarbonate compositions for LED lighting units, which contain polycarbonate, 500ppm of a phosphite thermostabilizer (ADEKA STAB 2112) and 3000ppm of a mold release agent (stcaricacidmonoglyccrideS-100A). In addition, EP1570983 discloses translucent plastic molding compounds which contain, among other things, a 2,6,10,15,18,23-hexamethylene tetracosane as mold lubricant. However, the combination fails to further disclose the remaining components.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875